Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

	Claim 12
	a bearing housing for a bearing for rotatable components; a sensor with a data processing unit, both of which are arranged in the bearing housing and are adapted to capture and store data of the bearing; a data transmission unit arranged in the bearing housing and adapted to wirelessly transmit data of the sensor to a remote receiver; an energy receiving unit arranged in the bearing housing and adapted to receive energy wirelessly and power the data transmission unit and the data processing unit; an energy source with an energy transmitting unit adapted to supply the energy receiving unit wirelessly with energy, the energy source and the energy transmitting unit being arranged outside the bearing housing, the energy transmitting unit being covered by the bearing housing; and a supporting structure of a steel mill or rolling mill, the energy transmitting unit being arranged on or in a structural part which adjoins the bearing housing and is part of the supporting structure of the steel mill or rolling mill.

	Claim 28
	housing a bearing for rotatable components in a bearing housing; capturing and storing data of the bearing with a sensor coupled to a data processing unit, the sensor and the data processing unit being arranged in the bearing housing; transmitting wirelessly data of the sensor to a remote receiver by a data transmission unit arranged in the bearing housing; receiving .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALAN B WAITS/Primary Examiner, Art Unit 3656